Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Amendment No. 2 to the Registration Statement (No. 333-149260) on form S-1 of WellQuest Medical & Wellness Corporation (formerly HQHealthQuest Medical & Wellness Centers, Ltd.) of our report dated September 5, 2008, relating to our audits of the financial statements appearing in the Prospectus, which is part of this Registration Statement.We also consent to the reference to our firm under the caption "Experts" in such Prospectus. /s/ TULLIUS TAYLOR SARTAIN & SARTAIN LLP Fayetteville, Arkansas September
